
	

115 HR 3971 : Community Institution Mortgage Relief Act of 2017
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3971
		IN THE SENATE OF THE UNITED STATES
		December 13, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Truth in Lending Act and the Real Estate Settlement Procedures Act of 1974 to modify
			 the requirements for community financial institutions with respect to
			 certain rules relating to mortgage loans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Institution Mortgage Relief Act of 2017. 2.Community financial institution mortgage relief (a)Exemption from escrow requirements for loans held by smaller creditorsSection 129D of the Truth in Lending Act (15 U.S.C. 1639d) is amended—
 (1)by adding at the end the following:  (k)Safe harbor for loans held by smaller creditors (1)In generalA creditor shall not be in violation of subsection (a) with respect to a loan if—
 (A)the creditor has consolidated assets of $10,000,000,000 or less; and (B)the creditor holds the loan on the balance sheet of the creditor for the 3-year period beginning on the date of the origination of the loan.
 (2)Exception for certain transfersIn the case of a creditor that transfers a loan to another person by reason of the bankruptcy or failure of the creditor, the purchase of the creditor, or a supervisory act or recommendation from a State or Federal regulator, the creditor shall be deemed to have complied with the requirement under paragraph (1)(B).; and
 (2)by striking the term Board each place such term appears and inserting Bureau. (b)Modification to exemption for small servicers of mortgage loansSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by adding at the end the following:
				
 (n)Small Servicer ExemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this section for a servicer that annually services 20,000 or fewer mortgage loans, in order to reduce regulatory burdens while appropriately balancing consumer protections..
			
	Passed the House of Representatives December 12, 2017.Karen L. Haas,Clerk.
